Appeal from an order of the Family Court, Wayne County (Dennis M. Kehoe, J.), entered August 11, 2006 in a proceeding pursuant to Family Court Act article 3. The order adjudged that respondent is a juvenile delinquent and placed him in the custody of the New York State Office of Children and Family Services for a period of 12 months.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs as moot (see Welch Foods v Wilson, 262 AD2d 949, 951 [1999]). Present—Gorski, J.P., Martoche, Centra, Lunn and Green, JJ.